Exhibit 10.1

EXECUTION VERSION

MICHAEL J. POTTS

MUTUAL RETIREMENT AND SEVERANCE AGREEMENT

AND

COMPLETE AND PERMANENT MUTUAL RELEASE OF ALL CLAIMS

THIS MUTUAL RETIREMENT AND SEVERANCE AGREEMENT AND COMPLETE AND PERMANENT MUTUAL
RELEASE OF ALL CLAIMS (“Agreement and Release”) is made by and between ORION
ENERGY SYSTEMS, INC. (“Company”) and MICHAEL J. POTTS (“Potts”) and is dated and
effective as of June 30, 2017.

A.    WHEREAS, Potts and Company are currently parties to an Executive
Employment and Severance Agreement dated as of April 1, 2017 (“Employment
Agreement”).

B.    WHEREAS, Potts and Company are also currently parties to a Proprietary
Information and Intellectual Property Agreement (“Intellectual Property
Agreement”).

C.    WHEREAS, Potts and Company are also currently parties to a number of stock
option agreements and restricted stock award agreements (“Equity Grant
Agreements”).

D.    WHEREAS, Potts and Company have mutually agreed that Potts will
voluntarily retire as the Company’s Chief Risk Officer and Executive Vice
President effective as of August 30, 2017 (the “Retirement Date”), which Potts
and Company mutually agree will constitute a mutual termination of the
Employment Agreement effective as of the Retirement Date without Cause under
Section 5(c) of his Employment Agreement.

E.    WHEREAS, as a result of the mutual termination of Potts’ employment
without Cause on the Retirement Date, he is entitled to his Accrued Benefits (as
defined in the Employment Agreement) and to the severance payments described in
Section 5(c) of the Employment Agreement.

F.    WHEREAS, Potts and Company have agreed that, following the Retirement
Date, Potts shall provide consulting services to Company in accordance with the
terms set forth herein.

G.    WHEREAS, Company’s Board of Directors (“Board”) has nominated Potts as a
director of the Company for a term expiring at the 2019 Annual Meeting of
Shareholders, subject to election by Company’s shareholders at Company’s 2017
Annual Meeting of Shareholders.

H.    WHEREAS, in consideration of Potts agreeing to all of the terms and
conditions of this Agreement and Release, Company is willing to provide Potts
with certain payments and benefits, including the Severance Payments (as defined
herein), Consulting Payments (as defined herein) and other additional benefits
described below, pursuant to the Employment Agreement and as otherwise set forth
below.



--------------------------------------------------------------------------------

NOW THEREFORE, Company and Potts, in consideration of the mutual promises herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, agree as follows:

1.    Retirement. Potts hereby voluntarily retires and will cease to serve,
effective as of the Retirement Date, as (a) an officer of the Company and (b) an
officer of any and all plans, subsidiaries and affiliates of Company, in each
case above, effective for all purposes as of the Retirement Date. Company hereby
accepts such retirement effective as of the Retirement Date. Potts and Company
mutually agree that Potts’ voluntary retirement constitutes a mutual termination
of Potts’ Employment Agreement as of the Retirement Date without Cause under
Section 5(c) of the Employment Agreement. Potts agrees not to reapply for
employment with Company or any subsidiary or affiliate thereof after the
Retirement Date.

2.    Severance Payments and Other Retirement Benefits. Subject to Potts’
compliance with this Agreement and Release and the continuing provisions of the
Employment Agreement, Intellectual Property Agreement and the Equity Grant
Agreements applicable to Potts:

A.    Severance Payment. As severance payments (“Severance Payments”) to Potts
pursuant to, and in full satisfaction of, Section 5(c) of his Employment
Agreement, Company will pay Potts total Severance Payments of $292,410.96, (less
required withholdings) in variable monthly installments in accordance with the
payment schedule set forth on Exhibit A hereto. In accordance with the
Employment Agreement, the total Severance Payments amount was calculated as
follows: (i) the amount of Potts’ current annual base salary of $260,000 (it
being acknowledged and agreed that Potts received no bonus payments over the
prior three Company fiscal years) plus (ii) Potts’ fiscal 2018 annual target
bonus of fifty percent (50%) of his annual base salary multiplied by a fraction,
the numerator of which is the number of days that have elapsed during Company’s
fiscal 2018 through June 30, 2017 (91) and the denominator of which is 365.
Potts has no other claims with respect thereto.

B.    Salary and Other Compensation Through Retirement Date. Within five
(5) business days of the Retirement Date, Company will pay Potts a cash sum
which will represent all of his normal salary and other compensation (including
his automobile allowance and any valid expense reimbursements) otherwise due to
him through the Retirement Date. Potts has no other claims with respect thereto.

C.    Accrued Vacation. Within five (5) business days following the Retirement
Date, Company will pay Potts his accrued and unused pro-rated vacation days for
fiscal 2018 through the Retirement Date (less required withholdings). Potts has
no other claims with respect thereto.

D.    Business Expenses. Potts and Company acknowledge and agree that, as part
of the payment made by Company pursuant to Section 2B, Company will reimburse
Potts for all business expenses incurred by him through the Retirement Date that
conform to Company’s business expense policy. Potts has no other claims with
respect thereto.

 

2



--------------------------------------------------------------------------------

E.    Stock Options and Restricted Stock Awards. Potts and Company agree that
all of Potts’ current unvested restricted stock (and any related restricted
cash) awards shall continue to vest in accordance with such awards’ applicable
vesting schedule pursuant to the terms of Potts’ applicable Equity Grants
Agreements during the period that Potts remains a director of Company. Potts and
Company further agree that, on the date Potts ceases to be a director of
Company, all of Potts’ then unvested restricted stock (and any related
restricted cash) awards that have not vested as of such date shall be
automatically forfeited and cancelled. Potts shall retain all of his restricted
stock (and be paid on any related restricted cash) awards that have vested as of
the date Potts ceases to be a director of Company in accordance with the terms
of the applicable Equity Grant Agreements. All of Potts’ current existing stock
options that have vested as of the Retirement Date may be exercised by him
pursuant to the terms of Potts’ applicable Equity Grants Agreements. For the
sake of clarity and to avoid ambiguity, Potts’ current stock options issued on
August 8, 2008, May 19, 2009 and May 18, 2010 (which have all fully vested) may
be exercised by Potts in accordance with the terms of the applicable Equity
Grant Agreements until November 28, 2017 and Potts’ current stock options issued
on June 18, 2012 (which have all fully vested) may be exercised by Potts in
accordance with the terms of the applicable Equity Grant Agreement until
August 30, 2018. Potts has no other claims with respect thereto.

F.    Medical Coverage. From and after the Retirement Date, Company shall
continue to provide Potts with his current family health insurance plan
coverage, or equivalent, and Company shall pay both the employer and employee
portion of such coverage until Potts is eligible for Medicare coverage. Potts
has no other claims with respect thereto.

G.    Life Insurance Policies. Company will assign to Potts all of Company’s
interest in the policies of insurance on Potts’ life currently in effect. These
assignments shall take place as promptly as practical after the Retirement Date.
Potts will be responsible for all future premium payments due and payable on
such policies beginning after the date of assignment, with it being understood
and agreed that Company will pay the insurance premiums due in July 2017 on any
of such policies pursuant to the Employment Agreement. Potts has no other claims
with respect thereto.

H.    Tail D&O Insurance. As promptly as practical after the date on which Potts
ceases to serve as a member of the Board, Company shall obtain, at its cost and
expense, a six-year tail director and officer insurance policy covering Potts on
the same terms and conditions as the similar tail director and officer insurance
policies previously obtained by Company for its retiring directors.

I.    Cessation of All Other Benefits. Other than as set forth above (or vested
rights under Potts’ Company 401(k) Plan account), Potts acknowledges and agrees
that all coverage and/or benefits under all other benefit and insurance plans
and programs maintained by Company, including long-term and short-term
disability, will cease effective as of the Retirement Date. Potts has no other
claims with respect thereto.

J.    No Unemployment Compensation Claim. From and after the Retirement Date,
Potts agrees not to file for unemployment compensation relating to his
employment with, or termination from, Company or any subsidiary or affiliate
thereof.

 

3



--------------------------------------------------------------------------------

K.    Waiver of Any Other Compensation and Benefits. Potts acknowledges and
agrees that he is not entitled to, and he hereby completely waives and releases,
any and all rights to any other severance, compensation, salary, bonuses,
reimbursements, allowances, dues or other benefits or insurance from or by
Company or any affiliate or subsidiary thereof, whether pursuant to the
Employment Agreement or otherwise, except as otherwise specifically provided in
this Agreement and Release.

L.    Acknowledgement. Potts acknowledges and agrees that the Severance
Payments, Consulting Payments, Project Bonuses and other benefits provided in
Sections 2, 3 and 4 will not be paid or provided, and will be forfeited and
repaid by him to Company, unless (i) he accepts (and does not revoke) this
Agreement and Release and (ii) he continues to comply with all of the applicable
terms of this Agreement and Release, the Employment Agreement, the Intellectual
Property Agreement and the Equity Grant Agreements.

3.    Continued Service as Director. Prior to the Retirement Date, Potts was
nominated by the Board to be a director of the Board for a term through
Company’s 2019 Annual Meeting of Shareholders, subject to election by Company’s
shareholders at Company’s 2017 Annual Meeting of Shareholders and further
subject to his earlier death, resignation or removal pursuant to the terms of
Company’s governing documents. Following the completion of Potts’ term as a
director, Potts shall have no right to continued service on the Board and the
decision whether to re-nominate Potts to the Board shall be made at the sole and
absolute discretion of the Board. Potts shall have no right to receive any
compensation (whether cash or equity-based) as a non-employee director of
Company until January 1, 2019, other than the reimbursement of ordinary
out-of-pocket expenses consistent with Company’s non-employee director
compensation plan. From and after January 1, 2019 (if Potts is then still
serving as a director) and for the then remainder of his term as a director
through Company’s 2019 Annual Meeting of Shareholders (or his earlier death,
resignation or removal), Potts shall be entitled to receive non-employee
director cash compensation (but not any equity-based compensation), as well as
the reimbursement of ordinary out-of-pocket expenses, consistent with Company’s
then existing non-employee director compensation plan. Potts also agrees that,
upon the expiration or other termination of his term as a director, he will not
be eligible to receive any retiring director compensation or benefits under
Company’s then existing non-employee director compensation plan (or otherwise).

4.    Consulting Payments; Project Bonuses. For a term from and after the
Retirement Date through June 15, 2018 (“Consulting Period”), Company will pay
Potts $150.00 per hour dedicated by Potts to consulting services performed as
and when requested by Company (less required withholdings) (“Consulting
Payments”), together with reimbursement of all ordinary out-of-pocket expenses
incurred by Potts in connection with providing consulting services to Company
hereunder. Potts shall invoice Company at the end of each month during the
Consulting Period for his Consulting Payments for all consulting time spent by
Potts on Company matters during such month, together with an invoice for
out-of-pocket expenses incurred by him during such month (with supporting
detail). In addition to Potts’ Consulting Payments, Potts shall remain eligible
to receive his fiscal 2018 project bonus opportunities (“Project Bonuses”)
related to his completion of the two cash-generating projects previously
identified and approved by the Compensation Committee of the Board. The cash
generating projects and associated Project Bonus amounts are as follows: (a) if
Company enters into a

 

4



--------------------------------------------------------------------------------

Board-approved definitive sale agreement for its technology center prior to the
end of Company’s fiscal 2018, with a successful closing either during fiscal
2018 or within three months thereafter, Potts shall be paid a cash Project Bonus
of $50,000 (less required withholdings) and (b) if Company enters into a
Board-approved definitive sale, licensing or similar agreement to monetize its
“Smart-City” intellectual property portfolio prior to the end of fiscal 2018,
with a successful closing either during fiscal 2018 or within three months
thereafter, Potts shall be paid a cash Project Bonus of $25,000 (less required
withholdings). All Project Bonus payments that are earned by Potts in Company’s
fiscal 2018 will be paid within two and one-half months of the end of Company’s
fiscal 2018 (i.e., June 15, 2018) or, if such Project Bonuses are not earned by
Potts during Company’s fiscal 2018 (but are earned in the three-month period
thereafter), then such Project Bonuses will be paid by Company within ten
(10) business days of being earned. Potts will not be entitled to any severance
payments or other severance-related benefits upon the conclusion of the
Consulting Period.

5.    Company Documents and Property.

A.    Access to Documents and Property During Continued Service. In order to
continue to facilitate Potts’ performance of his continuing service as a
director of, and consultant to, Company, Potts shall have continued access to
the business, facilities, computer networks, documents, records and other
property of Company (including his cell phone and computer) in a manner similar
to the access provided to Potts prior to his Retirement Date.

B.    Return of All Company Documents and Property Following Continued Service.
Within three (3) business days of the date that is the later of (i) the end of
the Consulting Period or (ii) the date that Potts ceases to be a member of the
Board, Potts will return to Company all documents and property (including,
without limitation, all records, memoranda, notes, correspondence, customer
information, reports, manuals, plans, computer discs, tapes and files,
printouts, software, presentations and the like, including all copies thereof,
computers, telephones, PDAs, equipment, access cards, keys and the like) in his
possession or under his control pertaining to Company’s business, but excluding
Potts’ personal files and property (which will be returned to him within three
(3) business days of such date) and excluding Potts’ cell phone number. Potts
will not copy or cause to be copied any of Company’s records nor cause a removal
of any record, document or property belonging to Company from the premises
without authorization from Company.

6.    Ongoing Compliance with Various Obligations.

A.    Ongoing Confidentiality Agreement. Potts hereby reaffirms and restates his
continuing obligations as set forth in Section 7(a) of the Employment Agreement
to maintain the confidentiality of Company information, which Section 7(a) is
hereby incorporated by reference herein and shall remain in full force and
effect unaffected by this Agreement and Release. Potts understands and agrees
that, except specifically as provided in Section 7(a) of the Employment
Agreement, this is an absolute and strict obligation of confidentiality and
nonuse of information important to Company’s continued business success. Potts
recognizes and agrees that additional consideration to which he would not
otherwise be entitled is being provided to him hereunder for him to reaffirm and
agree to his foregoing obligations.

 

5



--------------------------------------------------------------------------------

B.    Ongoing Noncompetition and Nonsolicitation Agreement. Potts hereby
reaffirms and restates his continuing obligations as set forth in Section 7(b)
of the Employment Agreement not to compete with Company, and not to solicit the
Company’s customers, agents, vendors and employees, during the Consulting Period
and while he is a member of the Board and for two years from and after the later
of (i) the end of the Consulting Period or (ii) the date that Potts ceases to be
a member of the Board, on the terms and conditions, and to the extent, set forth
in Section 7(b) of the Employment Agreement, which Section 7(b) is hereby
incorporated by reference herein and shall remain in full force and effect
unaffected by this Agreement and Release. Potts recognizes and agrees that
additional consideration to which he would not otherwise be entitled is being
provided to him hereunder for him to reaffirm and agree to his foregoing
obligations.

C.    Disclosure and Assignment of Inventions and Innovations. Potts hereby
reaffirms and restates his continuing obligations as set forth in Section 7(c)
of the Employment Agreement with respect to the disclosure and assignment to
Company of all Innovations (as defined in the Employment Agreement), which
Section 7(c) is hereby incorporated by reference herein and shall remain in full
force and effect unaffected by this Agreement and Release. Potts recognizes and
agrees that additional consideration to which he would not otherwise be entitled
is being provided to him hereunder for him to reaffirm and agree to his
foregoing obligations.

D.    Intellectual Property Unaffected. Potts understands and agrees that this
Agreement and Release does not and shall not supersede any obligations
pertaining to confidential/proprietary information or intellectual property
pursuant to any agreements that he has previously entered into with Company and
Potts further understands and agrees that in consideration of the Severance
Payments, Consulting Payments, Project Bonuses and other benefits provided to
him pursuant to Sections 2, 3 and 4 of this Agreement and Release, Potts’
Intellectual Property Agreement with Company is hereby reaffirmed and restated
in all respects, is hereby incorporated herein by reference and shall remain in
full force and effect unaffected by this Agreement and Release. Potts shall
promptly and fully comply with any request of Company, its attorneys and agents
with respect to Company’s intellectual property rights. During the Consulting
Period and while he is a member of the Board and for two years after the later
of (i) the end of the Consulting Period or (ii) the date that Potts ceases to be
a member of the Board, Potts will not initiate, propose, support, or otherwise
participate in any acquisition or attempted acquisition (e.g., via the USPTO,
license, purchase, or other means) of intellectual property in or related to the
fields of lighting or lighting controls, provided that the foregoing restriction
shall not apply to Potts in his capacity as a director or consultant of Company.
Moreover, Potts will not take any action, directly or indirectly, that will
damage or otherwise impair the value of Company’s existing or future
intellectual property. Potts recognizes and agrees that additional consideration
to which he would not otherwise be entitled is being provided to him hereunder
for him to reaffirm and agree to his foregoing obligations.

E.    Equity Grant Agreements Unaffected. Potts understands and agrees that
except as provided herein, this Agreement and Release does not and shall not
supersede any of his ongoing rights and obligations set forth in the Equity
Grant Agreements and Potts further understands and agrees that in consideration
of the Severance Payments, Consulting Payments, Project Bonuses and other
benefits provided to him pursuant to Sections 2, 3 and 4 of this Agreement and
Release, Potts’ Equity Grant Agreements with Company are hereby reaffirmed

 

6



--------------------------------------------------------------------------------

and restated in all respects, are hereby incorporated herein by reference and
shall remain in full force and effect unaffected by this Agreement and Release.
Potts recognizes and agrees that additional consideration to which he would not
otherwise be entitled is being provided to him hereunder for him to reaffirm and
agree to his foregoing obligations.

F.    Equitable Relief. In the event of any breach by Potts of any of the
covenants herein contained in this Section 4 (including Sections 7(a), 7(b)
and/or 7(c) of the Employment Agreement, his Intellectual Property Agreement and
his Equity Grant Agreements), it is specifically understood and agreed that
Company shall be entitled, in addition to any other remedy which it may have, to
equitable relief by way of injunction or otherwise.

G.    Necessary and Reasonable Restrictions. The foregoing restrictions in this
Section 6 (including Sections 7(a), 7(b) and 7(c) of the Employment Agreement,
his Intellectual Property Agreement and his Equity Grant Agreements) are deemed
fair and reasonable to Company and Potts, and Potts acknowledges and agrees that
these restrictions are necessary to protect Company from the unfair competition
of Potts who, as a result of his long-standing association with, and as an
executive and director of, Company, has had access to, used and/or acquired
confidential information of Company pertaining to its customers, agents,
vendors, business and operations. Potts acknowledges and agrees that such
confidential information is of special and unique value to, and constitutes a
valuable asset of, Company, and that the duration and scope of the restrictive
covenants contained herein (including Sections 7(a), 7(b) and 7(c) of the
Employment Agreement, his Intellectual Property Agreement and his Equity Grant
Agreements) are reasonable and necessary to protect Company.

H.    Other Agreements. Potts understands and agrees that this Agreement and
Release does not and shall not supersede any obligations pertaining to any
non-compete, non-solicitation, and confidentiality agreements that he has
previously entered into with the Company, including those contained in the
Employment Agreement, his Intellectual Property Agreement and his Equity Grant
Agreements, and Potts further understands and agrees that in consideration of
the Severance Payments, Consulting Payments, Project Bonuses and other benefits
provided to him pursuant to Sections 2, 3 and 4 of this Agreement and Release,
his prior agreements are hereby ratified and reaffirmed in all respects and
shall remain in full force and effect in accordance with the respective terms
thereof. Potts also agrees that during the Consulting Period and while he is a
member of the Board and for a period of two years from the later of (i) the end
of the Consulting Period or (ii) the date that Potts ceases to be a member of
the Board, not to, directly or indirectly, (a) initiate, propose, support, or
otherwise participate in any offer to acquire, acquisition, merger, tender offer
or other business combination transaction affecting Company; (b) initiate,
propose, support or otherwise participate in any proxy contest, proxy
solicitation or shareholder proposal relating to Company; (c) acquire any
additional stock of the Company (other than pursuant to option exercises or
stock purchases that are strictly a passive investment and in any event not to
exceed total beneficial ownership of five percent (5%) of Company’s
fully-diluted outstanding common stock); or (d) attempt to influence or
interfere or otherwise adversely affect the Board, management or affairs of
Company, provided that the restrictions contained in (a) and (d) shall not apply
to Potts in his capacity as a director or consultant of Company. During the
Consulting Period and while he is a member of the Board and for a period of two
years from the later of (1) the end of the Consulting Period or (2) the date
that Potts ceases to be a member of the Board, Potts will vote all Company
shares beneficially owned by him in favor of any Board of Directors
recommendation submitted to a vote of Company’s shareholders.

 

7



--------------------------------------------------------------------------------

7.    Potts’ Release.

A.    General Release. In consideration of the Severance Payments, Consulting
Payments, Project Bonuses and additional benefits provided to Potts pursuant to
Sections 2, 3 and 4 of this Agreement and Release, Potts, individually, and as
an officer, director, employee and shareholder of Company and in all other
capacities, does hereby fully and completely forever discharge, waive and
release, and covenants not to sue, Company (including its subsidiaries and
affiliates) and its past, present and future employees, agents, representatives,
attorneys, officers, directors and shareholders, from and with respect to any
and all actions, causes of action, claims, demands, damages, liabilities, costs,
expenses and/or compensation of any kind and nature whatsoever (collectively and
individually, “Claims”) on account of, or in any way growing out of, any and all
known and unknown facts, circumstances or matters resulting from or related to
(i) Potts’ ownership of stock in Company; (ii) Potts’ employment with Company
and his status, position, actions or failure to act in his capacity as an
officer, director, employee or representative of Company; (iii) the mutual
termination of Potts’ employment with Company; and/or (iv) any or all of the
above, except only a breach or default by Company of this Agreement and Release,
including, but not limited to Company’s failure to pay or provide Potts any and
all amounts or consideration due hereunder. Notwithstanding the foregoing in
this Section 7A, Company shall be obligated to indemnify Potts to the full
extent allowed by Wisconsin law and its Bylaws if he is or should become a party
or is threatened to be made a party to any formal or informal threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative, initiated by a third party (collectively,
“Actions” and individually an “Action”), by reason of the fact that he is or was
a director or officer of Company (or any subsidiary or affiliate thereof), or by
reason of the fact that Potts is or was a director or officer of Company (or any
subsidiary or affiliate thereof) and is or was serving at the request of Company
as a director, officer, employee, consultant or agent of another corporation,
partnership, joint venture, trust or other enterprise, or is or was serving at
the request of Company as a fiduciary of an employee benefit plan or as an
employee or agent of Company (or any subsidiary or affiliate thereof), against
(b) reasonable expenses actually incurred by him, including without limitation,
attorneys’ fees actually and reasonably incurred by him in connection with any
Action; (b) amounts actually and reasonably incurred by him in settlement of any
Action; and (c) judgments, fines, penalties or other amounts actually incurred
by him pursuant to an adjudication of liability in connection with any Action.

B.    Specific Release. By way of example only and without in any way limiting
the generality of the foregoing release language set forth in Section 7A above,
Potts’ release includes a complete release of any and all Claims under or based
on (i) Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e
et seq.; (ii) the Americans with Disabilities Act of 1991, 42 U.S.C. §1211-1217;
(iii) the Rehabilitation Act of 1973, as amended, through 1988; (iv) the
Employment Retirement Income Security Act of 1974, 29 U.S.C. §1001 et seq.; (v)
the Fair Labor Standards Act of 1938, 29 U.S.C. §201 et seq.; (vi) the National
Labor Relations Act, 29 U.S.C. §151 et seq.; (vii) the Family and Medical Leave
Act of 1993, 29 U.S.C. §2601 et seq.; (viii) the Wisconsin Fair Employment Law,
§ 111.33, et seq., Wis. Stats.; (ix) the Wisconsin Family and Medical Leave Act,
§ 103.10, Wis. Stats.; (x) any other federal,

 

8



--------------------------------------------------------------------------------

state or local statute, ordinance or regulation dealing in any respect with
employment, discrimination or retirement of employment; (xi) any alleged
wrongful or retaliatory discharge, breach of an oral or written contract,
misrepresentation, defamation, interference with contract or tortuous conduct;
and (xii) any alleged breach of fiduciary duty or other claim relating to Potts’
past, current and/or continuing ownership of stock.

C.    Complete Bar of Claims. It is the intention of Potts in executing this
Agreement and Release that these provisions of this Section 7, subject to the
exceptions set forth in Section 7A above, shall be effective as a complete bar
to each and every Claim hereinabove described and that these provisions shall be
binding upon Potts and his agents, attorneys, personal representatives,
executors, administrators, heirs, beneficiaries, successors and assigns.

8.    Company’s Release.

A.    General Release. Company does hereby fully and completely forever
discharge, waive and release, and covenants not to sue, Potts from any and all
Claims on account of, or in any way growing out of, any and all known and
unknown facts, circumstances or matters resulting from or related to Potts’ (i)
status, position, actions or failure to act in his capacity as an officer,
director, employee, shareholder or representative of Company (or any subsidiary
or affiliate thereof) prior to the Retirement Date; (ii) employment with Company
prior to the Retirement Date; and (iii) the mutual termination of his employment
with Company, or any of the above, or for any other reason, except only a breach
or default by Potts of this Agreement and Release or the continuing provisions
of the Employment Agreement, the Intellectual Property Agreement or the Equity
Grant Agreements applicable to Potts pursuant to Section 6 above.

B.    Complete Bar of Claims. It is the intention of Company in executing this
Agreement and Release that these provisions of this Section 8, subject to the
exceptions set forth in Section 8A above, shall be effective as a complete bar
to each and every Claim hereinabove described and that those provisions shall be
binding upon Company (or any subsidiary or affiliate thereof) and its agents,
representatives, administrators, beneficiaries, successors and assigns.

9.    Acceptance. Potts acknowledges that he has had sufficient time to read
this Agreement and Release and consider his acceptance of this Agreement and
Release and voluntarily enters into this Agreement and Release with full
knowledge of its meaning and consequences. In entering into this Agreement and
Release, Potts has been represented by legal counsel and is otherwise relying on
his own judgment and knowledge and not on representations or statements made by
Company, its shareholders, directors, officers, employees, attorneys or agents.
Potts has executed this Agreement and Release in consideration for the Severance
Payments, Consulting Payments, Project Bonuses and other benefits and
consideration described above and Potts acknowledges and agrees that such
Severance Payments, Consulting Payments, Project Bonuses and other benefits and
other consideration represent substantial consideration in addition to anything
of value that he is otherwise entitled to receive from Company under his
Employment Agreement or otherwise. The Severance Payments, Consulting Payments,
Project Bonuses and other benefits and consideration described above are
sufficient to fully support this Agreement and Release and the mutual retirement
of Potts from his employment with Company.

 

9



--------------------------------------------------------------------------------

10.    Non-Admission. The parties’ execution of this Agreement and Release is
not to be construed an admission of any wrongdoing or liability whatsoever by or
on behalf of either party, or his or its respective directors, officers,
employees, representatives, attorneys or agents.

11.    Governing Law. This Agreement and Release shall be construed and enforced
in accordance with the laws of the State of Wisconsin.

12.    Relationship of Severance Payments, Consulting Payments, and Project
Bonuses to Potts’ Rights Under Other Benefit Plans. Potts agrees that the
Severance Payments, Consulting Payments, Project Bonuses, and other additional
benefits and other consideration payable to him hereunder shall not be taken
into account for purposes of determining any of his benefits under any qualified
or nonqualified benefit plans of Company.

13.    Violation of this Agreement and Release—Loss of Severance Payments,
Consulting Payments, Project Bonuses, Benefits and Payment of Costs. If Potts
breaches or violates this Agreement and Release and/or the continuing provisions
of the Employment Agreement, the Intellectual Property Agreement or the Equity
Grant Agreements applicable to Potts pursuant to Section 6 in any way (a
“Breach”), or if Potts brings an action asking that this Agreement and Release
be revoked, declared invalid or unenforceable, then (i) Potts will tender back
to Company the Severance Payments, Consulting Payments, Project Bonuses and all
other benefits, payments, restricted shares and other consideration which Potts
has received as consideration for this Agreement and Release (together with
interest thereon at the prime rate) within five days of demand by Company and
(ii) all future payment, benefits and other consideration (including all stock
options and restricted stock and restricted cash) shall immediately cease and be
null and void. If Potts’ action is unsuccessful or if Company successfully
brings an action for his failure to comply with the terms of this Agreement and
Release, Potts further agrees that he will pay all costs, expenses and
reasonable attorneys’ fees incurred by Company in its successful defense against
the action Potts brought or in Company’s successful prosecution of the action
Company brought.

14.    Code Section 409A. The intent of the parties is that payments and
benefits under this Agreement and Release comply with, or be exempt from,
Internal Revenue Code Section 409A and, accordingly, to the maximum extent
permitted, this Agreement and Release shall be interpreted to be in compliance
therewith or exempt therefrom.

15.    Counterparts; Delivery. This Agreement and Release may be executed by the
parties in separate counterparts and may be legally delivered by any electronic
means.

[SIGNATURE PAGE FOLLOWS]

 

10



--------------------------------------------------------------------------------

[Signature Page]

IN WITNESS WHEREOF, the parties have duly executed this Agreement and Release as
of the date first set forth above.

 

ORION ENERGY SYSTEMS, INC. By:  

/s/ Michael W. Altschaefl

  Michael W. Altschaefl   Chief Executive Officer and Board Chair

/s/ Michael J. Potts                                        

Michael J. Potts



--------------------------------------------------------------------------------

Exhibit A

Schedule of Severance Payments

 

Payment Date*    Payment
Amount  

September 30, 2017

   $ 16,245.05  

October 31, 2017

   $ 16,245.05  

November 30, 2017

   $ 16,245.05  

December 31, 2017

   $ 16,245.05  

January 31, 2018

   $ 37,905.13  

February 28, 2018

   $ 37,905.13  

March 31, 2018

   $ 37,905.13  

April 30, 2018

   $ 37,905.13  

May 31, 2018

   $ 37,905.13  

June 15, 2018

   $ 37,905.13  

 

*  If the date is not a business day, then the related payment shall be made on
the next succeeding business day.

 

12